660 S.E.2d 52 (2008)
STATE of North Carolina
v.
William Glenn BAREFOOT and Timothy Lee Jordan.
No. 343P07.
Supreme Court of North Carolina.
March 6, 2008.
Geoffrey Hosford, Wilmington, for Barefoot.
Anne Gomez, Assistant Appellate Defender, for Jordan.
Alexander McC. Peters, Buren Shields, III, Special Deputy Attorney Generals, Edward W. Grannis, Jr., District Attorney, for State of NC.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the Defendant (Jordan) on the 20th day of July 2007 in this matter pursuant to G.S. 7A-30, and the motion to dismiss the appeal for lack of substantial constitutional question filed by the State of NC, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal is
"Allowed by order of the Court in conference, this the 6th day of March 2008."
Upon consideration of the petition filed on the 20th day of July 2007 by Defendant (Jordan) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 6th day of March 2008."